





Exhibit 10.2


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of May 18,
2016 (the “Start Date”) between Validus Holdings, Ltd. (the “Company”), Patrick
Boisvert (the “Executive”).
The parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
SECTION 1.01    Definitions. For purposes of this Agreement, the following terms
have the meanings set forth below:
“Affiliate” or “Affiliates” means any Subsidiary of the Company.
“Cause” means (a) theft or embezzlement by the Executive with respect to the
Company or its Affiliates; (b) malfeasance or gross negligence in the
performance of the Executive’s duties; (c) the commission by the Executive of
any felony or any crime involving moral turpitude; (d) willful or prolonged
absence from work by the Executive (other than by reason of disability due to
physical or mental illness or at the direction of the Company or its Affiliates)
or failure, neglect or refusal by the Executive to perform his duties and
responsibilities without the same being corrected within ten (10) days after
being given written notice thereof; (e) failure by the Executive to
substantially perform his duties and responsibilities hereunder (other than by
reason of disability due to physical or mental illness) without the same being
corrected within thirty (30) days after being given written notice thereof, as
determined by the Company in good faith; (f) continued and habitual use of
alcohol by the Executive to an extent which materially impairs the Executive’s
performance of his duties without the same being corrected within ten (10) days
after being given written notice thereof; (g) the Executive’s use of illegal
drugs without the same being corrected within ten (10) days after being given
written notice thereof; or (h) the material breach by the Executive of any of
the covenants contained in this Agreement without, in the case of any breach
capable of being corrected, the same being corrected within ten (10) days after
being given written notice thereof.
“Confidential Information” means information that is not generally known to the
public and that was or is used, developed or obtained by the Company or its
Affiliates in connection with their business. It shall not include information
(a) required to be disclosed by court or administrative order, (b) lawfully
obtainable from other sources or which is in the public domain through no fault
of the Executive; or (c) the disclosure of which is consented to in writing by
the Company.
“Good Reason” means, without the Executive’s written consent and subject to the
timely notice requirement and the Company’s opportunity to cure as set forth
below, (a) a material breach of this Agreement by the Company; (b) a material
reduction in the Executive’s Base Salary or benefits; or (c) a material and
adverse change by the Company in the Executive’s duties and responsibilities set
forth in Section 3.01 hereof, other than due to the Executive’s failure to
adequately perform such duties and responsibilities as determined by the Board
of Directors of the Company in good faith; provided, however, that, it shall be
a condition precedent to the Executive’s right to terminate employment for Good
Reason that (i) the Executive shall first have given the Company written notice
that an event or condition constituting Good Reason has occurred within ninety
(90) days after such occurrence, and any failure to give such written notice
within such period will result in a waiver by the Executive of his right to
terminate for Good Reason as a result of such event or condition, and (ii) a
period of thirty (30) days from





--------------------------------------------------------------------------------




and after the giving of such written notice shall have elapsed without the
Company having effectively cured or remedied such occurrence during such 30-day
period; provided further, however, that the Executive’s Notice of Termination
(as defined below) for “Good Reason” must be given not later than one hundred
and fifty (150) days following the initial existence of the condition giving
rise to ‘Good Reason.’
“Permanent Disability” means those circumstances where the Executive is unable
to continue to perform the usual customary duties of his assigned job or as
otherwise assigned in accordance with the provisions of this Agreement for a
period of six (6) months in any twelve (12) month period because of physical,
mental or emotional incapacity resulting from injury, sickness or disease. Any
questions as to the existence of a Permanent Disability shall be determined by a
qualified, independent physician selected by the Company and approved by the
Executive (which approval shall not be unreasonably withheld). The determination
of any such physician shall be final and conclusive for all purposes of this
Agreement.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, an estate, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
“Subsidiary” or “Subsidiaries” means, with respect to any Person, any
corporation, partnership, limited liability company, association or other
business entity of which (a) if a corporation, twenty (20) percent or more of
the total voting power of shares of stock entitled to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or
combination thereof; or (b) if a partnership, limited liability company,
association or other business entity, twenty (20) percent or more of the
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination thereof.
ARTICLE 2
EMPLOYMENT
SECTION 2.01    Employment Period. The Company shall employ the Executive, and
the Executive shall accept employment with the Company, upon the terms and
conditions set forth in this Agreement for the period beginning on the Start
Date and ending on the Date of Termination as defined Section 5.01 below. The
parties acknowledge and agree that the Executive’s employment with the Validus
Group of companies (the “Validus Group”) initially began on August 1, 2013 and
that the Executive’s employment with the Validus Group has been and will be
continuous from and through such date end on the Termination Date (cumulatively,
the “Employment Period”).
ARTICLE 3
POSITION AND DUTIES
SECTION 3.01    Position and Duties. Effective on the Start Date, subject the
approval of the Bermuda Department of Immigration, the Executive shall serve as
Executive Vice President and Chief Accounting Officer of the Company, render
such services to the Company and its Affiliates which are consistent with
Executive’s position and have such responsibilities, powers and duties as may
from time to time be prescribed by the Chief Financial Officer of the Company;
provided that such responsibilities, powers and duties are substantially
consistent with those customarily assigned to individuals serving in such
position at comparable companies or as may be reasonably required by the conduct
of the business of the Company or its Affiliates. The Executive will report
directly to the Chief Financial Officer of the Company. During the Employment
Period, the Executive shall devote


2



--------------------------------------------------------------------------------




substantially all of his working time and efforts to the business and affairs of
the Company and its Affiliates. The Executive shall not directly or indirectly
render any services of a business, commercial or professional nature to any
other person not related to the business of the Company or its Affiliates,
whether for compensation or otherwise, without prior written consent of the
Company.
SECTION 3.02    Work Location. While employed by the Company hereunder, the
Executive shall perform his duties (when not traveling or engaged elsewhere in
the performance of his duties) at the offices of the Company in Bermuda. The
Executive shall travel to such places outside of Bermuda on the business of the
Company in such manner and on such occasions as the Company may from time to
time reasonably require.
ARTICLE 4
BASE SALARY AND BENEFITS
SECTION 4.01    Base Salary. During the Employment Period, the Executive’s base
salary will be $400,000.00 per annum (the “Base Salary”). The Base Salary will
be payable monthly in arrears. Annually during the Employment Period, the
Company shall review with the Executive his job performance and compensation,
and if deemed appropriate by the Board of Directors of the Company or its
delegate, in its discretion, the Executive’s Base Salary may be increased.
SECTION 4.02    Bonuses. In addition to the Base Salary, the Employee shall be
eligible to participate in the Company’s annual bonus plan at a target bonus of
100% of his Base Salary.
SECTION 4.03    Benefits. In addition to the Base Salary, and any bonuses
payable to the Executive pursuant to this Agreement, the Executive shall be
entitled to the following benefits during the Employment Period:
(a)    such major medical, life insurance and disability insurance coverage as
is, or may during the Employment Period, be provided generally for other senior
executive officers of the Company and its Affiliates as set forth from time to
time in the applicable plan documents;
(b)    (15) paid days off for sick leave and a four (4) weeks of paid vacation
annually during the term of the Employment Period;
(c)    Benefits, including an annual pension contribution (or equivalent) equal
to 10% of Base Salary, under any plan or arrangement available generally for
similarly situated employees of the Company, subject to and consistent with the
terms and conditions and overall administration of such plans as set forth from
time to time in the applicable plan documents;
(d)    a housing allowance for the period during which the Executive’s place of
work is Bermuda in an amount equal to $12,000.00 per month, payable monthly in
advance; and
(e)    annual dues for one club membership for the period during which the
Executive’s place of work is Bermuda in the amount of $10,000 per year.
SECTION 4.04    Expenses. The Company shall reimburse the Executive for all
reasonable expenses incurred by him in the course of performing his duties under
this Agreement which are consistent with the Company’s policies in effect from
time to time with respect to travel,


3



--------------------------------------------------------------------------------




entertainment and other business expenses (“Reimbursable Expenses”), subject to
the Company’s requirements with respect to reporting and documentation of
expenses.
SECTION 4.05    Long Term Incentive Plan. During the Employment Period, the
Executive shall be eligible to participate in the Validus Holdings, Ltd. Amended
and Restated 2005 Long Term Incentive Plan (or any successor plan) under which
equity-based compensation awards may be made to the Executive, as determined in
the sole discretion of the Compensation Committee of the Board of Directors of
the Company.
ARTICLE 5
TERM AND TERMINATION
SECTION 5.01    Date of Termination. The Employment Period shall end on the Date
of Termination. For purposes of this Agreement, the “Date of Termination” shall
mean the first to occur of the following: (a) the twelve (12) month anniversary
of the Company providing Notice of Termination (as defined below) without Cause
to the Executive (other than within twenty-four (24) months following a Change
in Control); (b) immediately upon the Company providing Notice of Termination
for Cause to the Executive; (c) in the case of the Executive providing Notice of
Termination to the Company specifying his resignation for Good Reason, the
twelve (12) month anniversary of the Executive providing such Notice of
Termination(other than within twenty-four (24) months following a Change in
Control); (d) the twelve (12) month anniversary of the Executive providing
Notice of Termination without Good Reason to the Company; (e) the fifth (5th)
day following the Company providing Notice of Termination to the Executive as a
result of the Executive’s Permanent Disability; or (f) the date of Executive’s
death. In the event that there are circumstances which would give rise to a
termination by the Company for Cause, the Company may, in its sole and exclusive
discretion, treat such termination as a termination without Cause.
SECTION 5.02    Resignation by the Executive Without Good Reason. If the
Employment Period shall be terminated as a result of the Executive’s resignation
or leaving of his employment, other than for Good Reason, Executive shall
continue to: (a) receive Base Salary and the benefits set forth in Section 4.03
through the Date of Termination; and (b) receive reimbursement of all
Reimbursable Expenses incurred by the Executive prior to the Date of
Termination. Notwithstanding any provision of this Agreement or any applicable
plan or other agreement to the contrary, no shares of restricted stock of the
Company or stock options of the Company granted to the Executive shall vest on
or following the date the Executive provides Notice of Termination without Good
Reason to the Company. The Executive’s entitlements under all other benefit
plans and programs of the Company shall be as determined thereunder.
SECTION 5.03    Termination for Other Reasons. If the Employment Period shall be
terminated by the Executive for Good Reason, by the Company with or without
Cause, as a result of the Executive’s Permanent Disability or upon the
Executive’s death, the Executive (or his estate, in the case of death) shall
continue to: (a) receive Base Salary and benefits set forth in Section 4.03
above (i) in the case of termination by the Executive for Good Reason or by the
Company with or without Cause, through the Date of Termination; and (ii) in the
case of termination due to the Executive’s permanent disability or death,
through the six-month anniversary of the Date of Termination; (b) vest in any
shares of restricted stock of the Company and any Company stock options granted
to the Executive through the Date of Termination; and (c) receive reimbursement
for all Reimbursable Expenses incurred by the Executive prior to the Date of
Termination. The


4



--------------------------------------------------------------------------------




Executive’s entitlements under all other benefit plans and programs of the
Company shall be as determined thereunder.
SECTION 5.04    Termination Without Cause or For Good Reason Following a Change
in Control. Notwithstanding anything set forth in this Agreement, if the
Employment Period shall be terminated by the Company without Cause or by the
Executive for Good Reason, in each case within twenty-four (24) months following
a Change in Control, the Executive shall: (a) receive a lump sum payment on the
Date of Termination equal to two (2) times the sum of (A) Base Salary plus (B)
the target annual bonus set forth in Section 4.02 above; (b) receive a lump sum
payment on the Date of Termination equal to the value of the benefits set forth
in Sections 4.03 (d) and (e) above that the Executive would have been entitled
to receive absent a Notice of Termination for the twelve (12) months following
the Date of Termination; (c) receive the benefits set forth in Sections 4.03 (a)
and (c) above through the twenty-four (24) month anniversary of the Date of
Termination; and (d) receive reimbursement for all Reimbursable Expenses
incurred by the Executive prior to the Date of Termination. The Executive’s
entitlements under all other benefit plans and programs of the Company shall be
as determined thereunder.
SECTION 5.05    Notice of Termination. Any termination by the Company for
Permanent Disability or Cause or without Cause or by the Executive for Good
Reason or without Good Reason shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and, with respect to
termination by the Company for Permanent Disability or Cause or resignation by
the Executive for Good Reason, shall set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of employment under
the provision indicated.
SECTION 5.06    Garden Leave. Following the provision of a Notice of Termination
either by the Company or by the Executive, the Company may direct, in its sole
and exclusive discretion, that the Executive perform no duties, exercise no
powers and resign from any office held in connection with his employment with
the Company or its Affiliates; provided, however, that, following any such
direction, the Executive will continue to be required to comply with his other
obligations under this Agreement (and will continue to have a duty of loyalty to
the Company as an employee) through the end of the Employment Period.
ARTICLE 6
CONFIDENTIAL INFORMATION
SECTION 6.01    Nondisclosure and Nonuse of Confidential Information. The
Executive will not disclose or use at any time during or after the Employment
Period any Confidential Information of which the Executive is or becomes aware,
whether or not such information is developed by him, except to the extent that
such disclosure or use is directly related to and required by the Executive’s
performance of duties assigned to the Executive pursuant to this Agreement.
Under all circumstances and at all times, the Executive will take all
appropriate steps to safeguard Confidential Information in his possession and to
protect it against disclosure, misuse, espionage, loss and theft.


5



--------------------------------------------------------------------------------




ARTICLE 7
INTELLECTUAL PROPERTY
SECTION 7.01    Ownership of Intellectual Property. In the event that the
Executive as part of his activities on behalf of the Company generates, authors
or contributes to any invention, design, new development, device, product,
method of process (whether or not patentable or reduced to practice or
comprising Confidential Information), any copyrightable work (whether or not
comprising Confidential Information) or any other form of Confidential
Information relating directly or indirectly to the business of the Company or
its Affiliates as now or hereinafter conducted (collectively, “Intellectual
Property”), the Executive acknowledges that such Intellectual Property is the
sole and exclusive property of the Company and hereby assigns all right, title
and interest in and to such Intellectual Property to the Company. Any
copyrightable work prepared in whole or in part by the Executive during the
Employment Period will be deemed “a work made for hire” under Section 201(b) of
the Copyright Act of 1976, as amended, and the Company will own all of the
rights comprised in the copyright therein. The Executive will promptly and fully
disclose all Intellectual Property and will cooperate with the Company to
protect the Company’s interests in and rights to such Intellectual Property
(including providing reasonable assistance in securing patent protection and
copyright registrations and executing all documents as reasonably requested by
the Company, whether such requests occur prior to or after termination of
Executive’s employment hereunder).
ARTICLE 8
DELIVERY OF MATERIALS UPON TERMINATION OF EMPLOYMENT
SECTION 8.01    Delivery of Materials upon Termination of Employment. As
requested by the Company, from time to time and upon the termination of the
Executive’s employment with the Company for any reason, the Executive will
promptly deliver to the Company all property of the Company or its Affiliates,
including, without limitation, all copies and embodiments, in whatever form or
medium, of all Confidential Information or Intellectual Property in the
Executive’s possession or within his control (including written records, notes,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information or Intellectual Property) irrespective of the location
or form of such material and, if requested by the Company, will provide the
Company with written confirmation that, to the best of his knowledge, all such
materials have been delivered to the Company.
ARTICLE 9
NONCOMPETITION AND NONSOLICITATION
SECTION 9.01    Non-competition. The Executive acknowledges that during his
employment with the Company, he will become familiar with trade secrets and
other Confidential Information concerning the Company or its Affiliates, and
that his services will be of special, unique and extraordinary value to the
Company. In addition, the Executive hereby agrees that at any time during the
Employment Period, and for a period ending twelve (12) months after the Date of
Termination (the “Non-competition Period”), he will not directly or indirectly
own, manage, control, participate in, consult with, render services for or in
any manner engage in any business competing with the businesses of the Company
or its Affiliates as such businesses exist or are in process or being planned as
of the Date of Termination, within any geographical area in which the Company or
its Affiliates engage or plan to engage in such businesses; provided, however,
that the portion of the Non-competition Period following the Date of Termination
shall be reduced by the period of time, if


6



--------------------------------------------------------------------------------




any, between the date a Notice of Termination is given and the Date of
Termination. It shall not be considered a violation of this Section 9.01 for the
Executive to be a passive owner of not more than 2% of the outstanding stock of
any class of a corporation which is publicly traded, so long as the Executive
has no active participation in the business of such corporation.
SECTION 9.02    Non-solicitation of Employees. The Executive hereby agrees that
during the Employment Period and for a period of twelve (12) months after the
Date of Termination (the “Non-solicitation Period”) the Executive will not,
directly or indirectly through another entity, induce or attempt to induce any
employee of the Company or its Affiliates to leave the employ of the Company or
its Affiliates, or in any way interfere with the relationship between the
Company or its Affiliates and any employee thereof or otherwise employ or
receive the services of any individual who was an employee of the Company or its
Affiliates at any time during such Non-solicitation Period or within the
six-month period prior thereto.
SECTION 9.03    Non-solicitation of Customers. During the Non-solicitation
Period, the Executive will not induce or attempt to induce any customer,
supplier, client, insured, reinsured, reinsurer, broker, licensee or other
business relation of the Company or its Affiliates to cease doing business with
the Company or its Affiliates.
SECTION 9.04    Enforcement. If, at the enforcement of Sections 9.01, 9.02 or
9.03, a court holds that the duration, scope or area restrictions stated herein
are unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances will be
substituted for the stated duration, scope or area and that the court will be
permitted to revise the restrictions contained in this Article 9 to cover the
maximum duration, scope and area permitted by law.
ARTICLE 10
EQUITABLE RELIEF
SECTION 10.01    Equitable Relief. The Executive acknowledges that (a) the
covenants contained herein are reasonable, (b) the Executive’s services are
unique, and (c) a breach or threatened breach by him of any of his covenants and
agreements with the Company contained in Sections 6.01, 7.01, 8.01, 9.01, 9.02
or 9.03 could cause irreparable harm to the Company for which they would have no
adequate remedy at law. Accordingly, and in addition to any remedies which the
Company may have at law, in the event of an actual or threatened breach by the
Executive of his covenants and agreements contained in Sections 6.01, 7.01,
8.01, 9.01, 9.02 or 9.03, the Company shall have the absolute right to apply to
any court of competent jurisdiction for such injunctive or other equitable
relief as such court may deem necessary or appropriate in the circumstances.
ARTICLE 11
EXECUTIVE REPRESENTATIONS AND INDEMNIFICATION
SECTION 11.01    Executive Representations. The Executive hereby represents and
warrants to the Company that (a) the execution, delivery and performance of this
Agreement by the Executive does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which the Executive is a party or by which he is bound, (b) except for
agreements provided to the Company by the Executive, the Executive is not a
party to or bound by any employment agreement, noncompetition agreement, garden
leave agreement or confidentiality agreement with any other Person, and (c) upon
the execution and delivery of this Agreement by the Company, this Agreement will
be the valid and binding obligation of the Executive,


7



--------------------------------------------------------------------------------




enforceable in accordance with its terms. Notwithstanding Section 11.02 below,
in the event that any action is brought against Executive involving any breach
of any employment agreement, noncompetition agreement or confidentiality
agreement with any other Person, the Executive shall bear his own costs incurred
in defending such action, including but not limited to, court fees, arbitration
costs, mediation costs, attorneys’ fees and disbursements.
SECTION 11.02    General Indemnification. The Company agrees that if the
Executive is made a party, or is threatened to be made a party, to any action,
suit or proceeding, whether civil, criminal, administrative or investigative
(each, a “Proceeding”), by reason of the fact that he is or was a director,
officer or employee of the Company or is or was serving at the request of the
Company as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, the Executive shall
be indemnified and held harmless by the Company to the fullest extent permitted
or authorized by applicable law and its organizational documents, against all
cost, expense, liability and loss reasonably incurred or suffered by the
Executive in connection therewith, and such indemnification shall continue as to
the Executive even if he has ceased to be a director, member, employee or agent
of the Company or other entity and shall inure to the benefit of the Executive’s
heirs, executors and administrators. The Company agrees to maintain a directors’
and officers’ liability insurance policy covering the Executive to the extent
the Company provides such coverage for its other executive officers.
ARTICLE 12
MISCELLANEOUS
SECTION 12.01    Rights and Remedies. The Company will be entitled to enforce
its rights and remedies under this Agreement specifically, without posting a
bond or other security, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.
There are currently no disciplinary or grievance procedures in place, there is
no collective agreement in place, and there is no probationary period.
SECTION 12.02    Consent to Amendments. The provisions of this Agreement may be
amended or waived only by a written agreement executed and delivered by the
Company and the Executive. No other course of dealing between the parties to
this Agreement or any delay in exercising any rights hereunder will operate as a
waiver of any rights of any such parties.
SECTION 12.03    Parties, Successors and Assigns. This Agreement is an agreement
between the Executive and the Company. However, the obligations imposed upon the
Company may be assigned to and/or satisfied by an Affiliate; provided, however,
that the Company shall remain secondarily liable in the event of any such
assignment. Any payment made or action taken by an Affiliate shall be considered
to be a payment made or action taken by the Company for purposes of determining
whether the Company has satisfied its obligations under the Agreement. All
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto will bind and inure to the benefit of the respective
successors and assigns of the parties hereto whether so expressed or not,
provided that the Executive may not assign his rights or delegate his
obligations under this Agreement without the written consent of the Company.
SECTION 12.04    Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if


8



--------------------------------------------------------------------------------




any provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Agreement.
SECTION 12.05    Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all of which counterparts taken together will
constitute one and the same agreement.
SECTION 12.06    Descriptive Headings. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.
SECTION 12.07    Notices. All notices, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement will
be in writing and will be deemed to have been given when delivered personally to
the recipient, two (2) business days after the date when sent to the recipient
by reputable express courier service (charges prepaid) or four (4) business days
after the date when mailed to the recipient by certified or registered mail,
return receipt requested and postage prepaid. Such notices, demands and other
communications will be sent to the Executive and to the Company at the addresses
set forth below.
If to the Executive:
To the last address delivered to the Company by the Executive in the manner set
forth herein.
 
 
If to the Company:
Validus Holdings, Ltd.
29 Richmond Road
Pembroke, HM08
Bermuda

Attn: General Counsel

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
SECTION 12.08    Withholding. The Company may withhold from any amounts payable
under this Agreement such federal, state, local or foreign taxes as shall be
required to be withheld pursuant to any applicable law or regulation.
SECTION 12.09    No Third Party Beneficiary. This Agreement will not confer any
rights or remedies (or any obligations) upon any person other than the Company,
the Executive and their respective heirs, executors, successors and assigns.
SECTION 12.10    Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement among the parties and
supersedes any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related in any way to the subject
matter hereof.
SECTION 12.11    Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction will be applied against any party. Any
reference to any federal, state, local or foreign statute or law will be deemed
also to refer to all rules and regulations promulgated thereunder, unless


9



--------------------------------------------------------------------------------




the context requires otherwise. The use of the word “including” in this
Agreement means “including without limitation” and is intended by the parties to
be by way of example rather than limitation.
SECTION 12.12    Survival. Sections 6.01, 7.01, 8.01 and Articles 9 through 12
will survive and continue in full force in accordance with their terms
notwithstanding any termination of the Employment Period.
SECTION 12.13    GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY AND INTERPRETATION OF THIS AGREEMENT WILL BE GOVERNED BY THE INTERNAL
LAW OF BERMUDA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS, AND THE
PARTIES HEREBY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF BERMUDA.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.
VALIDUS HOLDINGS, LTD.

/s/ Jeff Sangster
By:    _____________________________
    Printed Name: Jeff Sangster
    Title: EVP & Chief Financial Officer

/s/ Patrick Boisvert
By:    _____________________________
    Patrick Boisvert




10

